Citation Nr: 0115236	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-11 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for disability 
manifested by high cholesterol.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for a deviated nasal 
septum.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a sinus disorder.

8.  Entitlement to service connection for residuals of a cold 
injury, to include pain, cold sensation, peripheral 
neuropathy, and circulatory problems.

9.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
heart disorder/hypertension.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1948 to August 
1949, September 1950 to October 1951, and March to September 
1991 in support of Operation Desert Shield/Storm, however, he 
did not serve in Southwest Asia.  The veteran was also a 
member of the Army Reserve/National Guard with a long period 
of service.  With respect to the issues on appeal, he had 
active duty for training (ACDUTRA) in July 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

During the pendency of the appeal, the RO granted the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Having been granted, 
the issues of service connection therefor are no longer on 
appeal.  

The veteran, in statements from him and his attorney, has 
raised the issues of entitlement to service connection for 
esophageal reflux and a vision disorder, a permanent and 
total rating for pension purposes and Chapter 31 benefits.  
The Board refers these issues to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosis of PTSD.

2.  After reopening a prior final RO June 1987 decision, the 
RO denied service connection for cardiovascular disability, 
to include hypertension, in a May 1992 decision, and a timely 
appeal was not perfected therefrom; the denial is final.

3.  The evidence received since the RO's May 1992 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.304(f) (2000).

2.  The May 1992 RO decision, which reopened the original 
July 1987 RO decision, but nevertheless denied the veteran's 
claim of entitlement to service connection for cardiovascular 
disability, to include hypertension, is final.  38 U.S.C.A. § 
7104 (West 1991 & Supp. 2000).

3.  The evidence received since the May 1992 RO decision is 
new and material, and the veteran's claim is reopened. 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claim.  The veteran has been examined by VA 
and treatment records/information has been obtained.  The 
Board also finds that VA has met its duty to notify the 
appellant of information and evidence needed to substantiate 
and complete the claim.  In the statement of the case the 
veteran has been advised of the relevant laws and regulations 
in order to establish service connection for PTSD and the 
reasons and bases for denial of his claim.  Therefore, the 
Board will decide this issue based on the evidence of record.  

Service connection may be established for disability incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

With respect to PTSD, a review of the veteran's DD Form 214 
reveals that he served in Korea during his tour of duty from 
September 1950 to October 1951 and he received the Combat 
Infantry Badge (CIB).  He was also ordered to active duty in 
support of Operation Desert Shield/Desert Storm.

The veteran's available service medical records reveal no 
complaints or findings pertaining to PTSD.

The Board notes that VA regulation, as contained in 38 C.F.R. 
§ 3.304 (2000), provides that service connection for PTSD 
requires medical evidence establishing a diagnosis of PTSD in 
accordance with DSM IV. The medical evidence of record in 
this case is negative for a diagnosis of PTSD.  In this 
regard, according to an April 1999 VA psychiatric examination 
report, the VA examiner found no evidence of PTSD.  The VA 
examiner specifically noted that, after reviewing all records 
and after interviewing the veteran, it appeared that there 
was no incidence of PTSD, although he had residual memories 
of his war experiences.  Furthermore, the examiner added that 
the veteran's reaction to the war experiences was essential a 
normal response.  Thus, this evidence does not provide a 
current diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a) (2000), which relates the veteran's disability to 
his claimed inservice stressors.

In the absence of medical evidence showing that any post-
service diagnosis of PTSD is due to service, the Board must 
conclude that a basis has not been presented for concluding 
that PTSD was incurred in or aggravated by active service.

With respect to the veteran's contentions that he developed 
PTSD as a result of service, the Board notes that, while he 
is certainly capable of providing his opinions, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..." Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim.  Hence, 
service connection for PTSD is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Heart disorder/hypertension

It appears that the RO reopened the veteran's claim for 
entitlement to service connection for a heart disorder.  
Nevertheless, the Board notes that, once an RO decision 
becomes final under 38 U.S.C.A. § 7105(c), "the Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board must address the issue of whether to 
reopen the claim on appeal based on new and material 
evidence.

The claims file reveals that the RO notified the veteran of 
its initial decision denying entitlement to service 
connection for a heart disorder in June 1987.  Although the 
veteran filed a timely notice of disagreement, and the RO 
issued a statement of the case in May 1988, the veteran never 
filed a substantive appeal.  Therefore, that decision was not 
appealed, and it is final.  See 38 U.S.C.A. § 7105.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  

Available to the RO at the time of the final decision in June 
1987 were the appellant's service medical records, post-
service medical records, and statements provided by the 
veteran.

In its June 1987 decision, the RO denied the veteran's claim 
essentially because there was no medical evidence that the 
veteran developed or aggravated his heart condition during 
service.  That decision was not appealed, and it is final.  
See 38 U.S.C.A. § 7105.

In May 1992, follo0wing the receipt and consideration of 
additional service records, the RO denied the veteran's 
claim.  That decision was not appealed, and it is final.  See 
38 U.S.C.A. § 7105.

Evidence received since the May 1992 decision includes 
additional ACDUTRA service medical records, post-service VA 
and private medical treatment records, and statements 
provided by the veteran.  

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board finds that new and material evidence has 
been presented.  In this regard, the Board notes that the new 
ACDUTRA service medical records and post-service medical 
evidence pertains to the issue on appeal and reveals that the 
veteran may have aggravated his preexisting heart disorder 
during his ACDUTRA service in July 1985. 

Thus, this evidence leads the Board to conclude that new and 
material evidence has been submitted.  Accordingly, the claim 
is reopened.


ORDER

Service connection for PTSD is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for cardiovascular 
disability, to include hypertension, is reopened.




REMAND

After reviewing the evidence, the Board must remand the 
remaining claims for service connection for a heart 
disorder/hypertension, depression, disability manifested by 
high cholesterol, a stomach disorder, a deviated nasal 
septum, headaches, a sinus disorder, and residuals of a cold 
injury, to include pain, cold sensation, peripheral 
neuropathy, and circulatory problems, in order to complete 
the following development.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the present case, the RO denied the remaining 
service connection claims as not well grounded.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In addition, the veteran, through his attorney, has claimed 
in the May 2000 substantive appeal that all the service 
connection claims that are currently on appeal were secondary 
to the veteran's service-connected disorders.  

Except as noted herein, the Board finds that the post-service 
medical evidence is negative for a competent opinion that 
links the veteran's claimed disorders to service, or as 
secondary to his service-connected disorders.  Furthermore, 
with respect to the veteran's service connection claim for 
depression, the VA examiner ambiguously noted in the April 
1999 psychiatric examination report that the veteran's 
depression, with intervening anxiety, was secondary to his 
medical illness and poor hearing, non-service connected.  As 
noted in the INTRODUCTION, however, during the pendency of 
this claim and after the VA examiner's April 1999 opinion, 
the RO granted service connection for bilateral hearing loss.  
In light of the foregoing, the Board finds that a further 
examination is required to clarify this physician's finding.

With respect to the reopened claim of service connection for 
a heart disorder/hypertension, the Board finds that an 
examination which fully reviews the claims files and presents 
a medical opinion concerning aggravation during the veteran's 
period of July 1985 ACDUTRA would be helpful.  

Therefore, the RO should schedule the veteran for appropriate 
medical examinations in order to determine on a direct and 
secondary basis whether the veteran currently experiences 
depression, disability manifested by high cholesterol, a 
stomach disorder, a deviated nasal septum, headaches, a sinus 
disorder, residuals of a cold injury, to include pain, cold 
sensation, peripheral neuropathy, and circulatory problems, 
and a heart disorder/hypertension.  

Further, in a June 2000 decision, the RO initially notified 
the veteran that it had found no clear and unmistakable error 
in its original denial in June 1987 of his claim for 
entitlement to service connection for a heart disorder.  In a 
statement received by the RO in August 2000, the veteran, 
through his attorney, disagreed with the RO's June 2000 
denial.  Therefore, the Board finds that the veteran, through 
his attorney, has filed a notice of disagreement with the 
June 2000 decision.  As a result, the RO should send the 
veteran a statement of the case on this issue.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:

1.  The RO should issue to the veteran 
and his attorney a statement of the case 
on the issue of whether a June 1987 RO 
decision, which denied service connection 
for a heart disorder, should be revised 
or reversed on the grounds of clear and 
unmistakable error.  They should be 
advised that in order to perfect the 
appeal of this issue, a timely 
substantive appeal must be filed.

2.  The RO should contact the veteran, 
through his attorney, and request that he 
submit the names (and for non-VA 
treatment, the addresses) and approximate 
dates of treatment for all VA and non-VA 
medical treatment received for his 
claimed depression, disability manifested 
by high cholesterol, a stomach disorder, 
a deviated nasal septum, headaches, a 
sinus disorder, residuals of a cold 
injury, to include pain, cold sensation, 
peripheral neuropathy, and circulatory 
problems, and a heart 
disorder/hypertension.  After obtaining 
any necessary consent, the RO should 
request copies of any records 
specifically relating to treatment for 
the issues discussed in this Remand.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
him to provide a copy of the outstanding 
medical records.

4.  Then, the RO should arrange for an 
examination of the veteran by physicians 
with appropriate expertise, to 
specifically include a cardiology 
examination.  The physicians should be 
asked to review the claims folders, 
examine the veteran and offer an opinion 
as to the etiology of any diagnosed 
depression, disability manifested by high 
cholesterol, a stomach disorder, a 
deviated nasal septum, headaches, a sinus 
disorder, residuals of a cold injury, to 
include pain, cold sensation, peripheral 
neuropathy, and circulatory problems, and 
a heart disorder/hypertension.  The 
cardiologist should specifically state 
whether the veteran's heart 
disorder/hypertension was aggravated by a 
period of ACDUTRA in July 1985.  The 
opinions should be stated in terms of 
whether any of the foregoing disabilities 
are more likely than not related to 
service and, if not, then whether they 
are more likely than not related to any 
or all of the veteran's service-connected 
disabilities.  A complete rationale for 
all opinions expressed must be provided.  
The examination report(s) should be 
typed.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

6.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



